DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Musella (Reg. 39,310) on 7/1/2021.

Amendments to the Claims:

Claim 1: An array substrate, comprising a base substrate and a thin film transistor on the base substrate; wherein a light shielding layer is disposed between the thin film transistor and the base substrate, and the light shielding layer comprises a light shielding metal layer and a light reflection adjusting layer which are stacked on the base substrate, the light reflection adjusting layer covers the light shielding metal layer, and a reflectance of the light reflection adjusting layer is lower than a reflectance of the light shielding metal layer, wherein the light reflection adjusting layer is an amorphous silicon film.
Claim 2: (Canceled)
Claim 6: A manufacturing method of an array substrate, , wherein the light reflection adjusting layer is formed of an amorphous silicon material.
Claim 9: (Canceled)	
Claim 11-12: (Canceled)
Claim 14-15: (Canceled)
Claim 17-19: (Canceled)

Allowable Subject Matter
Claims 1, 3-8, 10, 13, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:

The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
Claim 6 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a light reflection adjusting layer on the light shielding metal layer such that the light reflection adjusting layer covers the light shielding metal layer, and a reflectance of the light reflection adjusting layer being lower than a reflectance of the light shielding metal layer, the light reflection adjusting layer and the light shielding metal layer together constituting a light shielding layer; and forming a thin film transistor on the light reflection adjusting layer, to obtain the array substrate, wherein the light reflection adjusting layer is formed of an amorphous silicon material”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 6 in its entirety 
The most relevant prior art Lee (US publication 2012/0205659 A1), (specifically fig. 3 and related text) discloses some limitations of the claimed invention (a base substrate (101, [0032]) and a thin film transistor on the base substrate (fig. 3); … wherein a light reflection layer (102, [0039]) is an amorphous silicon film…) and Kim et al. (US publication 2014/0293182 A1), (specifically fig. 4 and related text) discloses some limitations of the claimed invention (a double layered light shielding layer (102, [0061-0063)…)  but do not disclose nor render obvious independent claim(s) 1 and 6 as a whole (the individual limitations may be found but not in combination with proper motivation) and thus independent claim(s) 1 and 6 are deemed patentable. The depended claims are allowed for their dependency to claim 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828